Citation Nr: 1610309	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  13-16 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred at the Capital Regional Medical Center for medical treatment on October 27, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to July 1991.  The Veteran also served with the United States Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision by the Department of Veterans Affairs (VA) Medical Center in Gainesville, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the April 2013 Statement of the Case referred to an opinion by a VA physician.  It was noted that a VA physician review of the medical documentation obtained for the Veteran's episode of care indicated that the treatment was not necessary and that VA was fully capable and available to provide the dental treatment she needed.  It was noted that VA facilities at Tallahassee, Gainesville, and Lake City, Florida provide on-call dental providers for emergency treatment.  The VA physician's opinion was not associated with the record.  Accordingly, the Board cannot adjudicate the issue until the Board can review the referenced medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the VA physician's opinion as referenced by the April 2013 Statement of the Case and associate the opinion with the record.  

2.  Thereafter, to include any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and her representative.  Provide an appropriate amount of time for response.  Thereafter, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




